Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide an adequate written description of “the locking mechanism further comprises a spanner; the spanner is provided with a first rotary connecting part and a second rotary connecting part; the first rotary 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of the claims stated that only a folding locking mechanism is being sought for patent protection, while the body of the claims recites the folding locking mechanism in 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14, as best understood as claiming the combination with the step stool, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampe (EP 2000612 A2).
Lampe shows;
1.    A folding locking mechanism used for a step stool, wherein the step stool comprises a stool plate (1) and stool legs (2) rotatably arranged on the stool plate; the folding locking mechanism comprises a first connecting piece (5) and a pin (13), wherein the first connecting piece is fixedly connected to the stool plate and the first connecting piece is provided with a limiting hole (hole through which the pin (13) extends); the pin is fallen in the limiting hole, and the pin is limited in a radial direction and is movable in an axial direction, relative to the stool legs,

3.    The folding locking mechanism used for the step stool according to Claim 1, wherein the folding locking mechanism further comprises an elastic piece (biased pin 13), and the elastic piece is connected to the pin and applies a force to make the pin towards the limiting hole.
14.    The folding locking mechanism used for the step stool according to Claim 2, wherein the folding locking mechanism further comprises an elastic piece (biased pin 13), and the elastic piece is connected to the pin and applies a force to make the pin towards the limiting hole.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (EP 2000612 A2), as applied to claims 1, 2, 3 and 14 above and further in view of Woodward (5,368,126).

         Woodward (Fig. 5, below) shows a locking mechanism comprising a biased pin (38) having a handle 45, and a cross stopper configured for assembling the pin; the cross stopper is connected to a stool leg (42), and is provided with two stop pieces (48 and stop piece on leg, as shown below); the stop pieces are provided with holes; the pin (38) is allowed to penetrate through the holes, a gap is reserved between the two stop pieces; the elastic piece (46) is arranged between the two stop pieces; a first end of the elastic piece abuts against the stop pieces; and an second end of the elastic piece abuts a pin shaft (shaft of pin 38) on the pin.

    PNG
    media_image1.png
    323
    716
    media_image1.png
    Greyscale


         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for 
5.    The folding locking mechanism used for the step stool according to Claim 3, wherein the folding locking mechanism further comprises a cross stopper configured for assembling the pin (38); the cross stopper is connected to the stool leg, and is provided with two stop pieces (48, see stop piece above); the stop pieces are provided with holes; the pin is allowed to penetrate through the holes, a gap is reserved between the two stop pieces; the elastic piece (46) is arranged between the two stop pieces; a first end of the elastic piece abuts against the stop pieces; and an second end of the elastic piece abuts a pin shaft on the pin.
8.    The folding locking mechanism used for the step stool according to Claim 1, wherein the folding locking mechanism further comprises a handle (45) assembled on the pin.

16.    The folding locking mechanism used for the step stool according to Claim 14, wherein the folding locking mechanism further comprises a cross stopper configured for assembling the pin (38); the cross stopper is connected to the stool leg, and is provided with two stop pieces (see above); the stop pieces are provided with holes; the pin is allowed to penetrate through the holes, a gap is reserved between the two stop pieces; the elastic piece is arranged between the two stop pieces, a first end of the elastic piece (46) abuts against the stop pieces; and an second end of the elastic piece abuts a pin shaft on the pin.
19.    The folding locking mechanism used for the step stool according to Claim 2, wherein the folding locking mechanism further comprises a handle (45) assembled on the pin.
Claim(s) 1-4, 9, 11, 14 and 15, as best understood as claiming the combination with the step stool, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xie (CN 106184139 A) in view of Woodward (5,368,126).
      Xie shows;
1.    A folding locking mechanism used for a step stool, wherein the step stool comprises a stool plate (1) and stool legs (21) rotatably arranged on the stool plate; 
     Xie does not show the pin being movable in an axial direction, relative to the stool legs.
         Woodward (Fig. 5, below) shows a locking mechanism comprising a biased pin (38) having a handle 45, wherein the pin is movable in an axial direction.
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a locking mechanism with a handle biased pin, as taught by Woodward, for the biased pin (4) of Xie, since it would have provided the predictable results of facilitating hand release from its locking position.

3.    The folding locking mechanism used for the step stool according to Claim 1, wherein the folding locking mechanism further comprises an elastic piece (46), and the elastic piece is connected to the pin and applies a force to make the pin towards the limiting hole.
4.    The folding locking mechanism used for the step stool according to Claim 3, wherein a guide surface (one of the opening (5)) extending outwards is arranged on an outer edge of the first connecting piece (11).
9.    The folding locking mechanism used for the step stool according to Claim 4, wherein the folding locking mechanism further comprises a handle (45) 
assembled on the pin (38).
11.    The folding locking mechanism used for the step stool according to Claim 4, wherein the second connecting piece (212) comprises a reference face (base of channel 212), a first side face (one side of the channel) and a second side face (the other side of the channel); the second side face is fixedly connected to the reference face; the first side face is fixedly connected to the reference face or the second side face; the stool leg (211) is rectangular; the reference face and the second side face are separately attached to two adjacent side faces of the stool leg; and the first side face is attached to an end face of the stool leg.
14.    The folding locking mechanism used for the step stool according to Claim 2, wherein the folding locking mechanism further comprises an elastic piece (46), and the elastic piece is connected to the pin and applies a force to make the pin towards the limiting hole.
.
Claim(s) 13, as best understood as claiming the combination with the step stool, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xie (CN 106184139 A) in view of Woodward (5,368,126), as applied to claim 4 above, and further in view of Woodward (10,858,848).
Woodward ‘848 shows a stool plate provided with a through hole (24, 25).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a through hole to the stool plate of Xie, as taught by Woodward ‘848, since it would have provided the predictable results of allowing got as had grip.
13.    The folding locking mechanism used for the step stool according to Claim 4, wherein the stool plate is provided with a through hole.
s 6, 12, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634